Citation Nr: 1715036	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  14-24 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of a lower back injury.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1947 to January 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for residuals of a lower back injury.  In February 2017, he testified before the Board that, while participating in an instrument specialist training course on a C-47 at Chanute Air Force Base, he came off the wing, slipped, and fell down a metal ramp onto the tarmac.  Hearing Transcript at 5.  The Veteran further testified that he was transferred to Percy Jones General Hospital in Battle Creek, Michigan, because Chanute AFB did not have the proper facilities to handle the type of injury he sustained.  Id.  The Veteran's personnel records indicate that he: (1) was an airplane and engine mechanic; (2) was hospitalized for medical care and treatment for two months at Percy Jones General Hospital; and (3) received a Certificate of Disability for Discharge.

The Veteran's service treatment records are unavailable as they were stored in an area of the National Personnel Records Center (NPRC) heavily damaged by a 1973 fire at that facility.  As a result, VA has a heightened duty to assist the Veteran in developing his claim since government records have been lost.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Thus, a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment for his low back disability and obtain all identified medical records.

2.  After completing the development requested in item 1, schedule the Veteran for a VA examination to determine the nature and extent of his low back disability.

The Veteran's complete claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any low back disability.

The examiner must accept the Veteran's report of an in-service back injury as credible.  In other words, the examiner must accept that there is objective evidence of an injury to the Veteran's back in service.  Also, the Veteran's service treatment records are unavailable.

After reviewing the claims file and conducting a thorough examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back disability began in service as a result of his in-service back injury sustained when he fell from the wing of a C-47 during a training course, or is otherwise medically related to military service.  A complete rationale for any opinion expressed must be provided.

The fact that there is no back injury or disability shown in the Veteran's service treatment records shall not be used to support any conclusion reached because service treatment records are not available.

If the examiner cannot provide the requested opinion without resorting to mere speculation, then the examiner must explain why such an opinion cannot be provided without resorting to speculation.

2.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and an appropriate period of time should be allowed for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




